Citation Nr: 1616526	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  15-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision by the RO in in St. Petersburg, Florida that in pertinent part, determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a right wrist disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a bilateral wrist disability in a December 2011 rating decision and properly notified the Veteran, who did not appeal that decision. 
 
2.  The additional evidence received since that December 2011 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for a right wrist disability.


CONCLUSIONS OF LAW

1.  The December 2011 rating decision that denied entitlement to service connection for right and left wrist disabilities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015). 
 
2.  New and material evidence not having been received, the claim for service connection for a right wrist disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant with pre-adjudication notice by a letter dated in July 2013.  Additional notice was provided in a March 2014 letter.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has submitted written statements and evidence in support of his claim.  The record contains service personnel records, service treatment records, post-service VA and private treatment records, and VA examination reports.  

As new and material evidence has not been submitted to reopen the Veteran's claim for service connection for a right wrist disability, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


Analysis

In its May 2014 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for a right wrist disability.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for a right wrist disability in October 2010, contending that he had a bilateral wrist disability that was secondary to his service-connected osteoarthritis of both hands.  In an unappealed December 2011 rating decision, the RO denied entitlement to service connection for a bilateral wrist disability, finding that service treatment records were negative for a wrist disability, and there was no evidence linking his current bilateral wrist disability with service or a service-connected disability.  The RO properly notified the Veteran of this denial, he did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156  (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the December 2011 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2015).

The evidence of record at the time of the prior final December 2011 rating decision included service treatment records, which were negative for a right wrist disability and negative for a left wrist disability.  The evidence of record also included lay statements from the Veteran to the effect that he had a bilateral wrist condition secondary to his service-connected bilateral hand condition. 

Evidence of record at the time of the prior decision also included VA medical records showing treatment for complaints of bilateral wrist pain, and private medical records dated in 2008 and 2009 showing treatment for orthopedic injuries incurred in a July 2008 motor vehicle accident, including a left wrist injury.  The evidence of record also included a report of a February 2010 VA compensation examination that diagnosed bilateral carpal tunnel syndrome, and a report of an August 2011 VA compensation examination of the wrists.  The August 2011 VA examination report reflects that the Veteran reported that his bilateral wrist pain began one year ago, and denied any wrist problems in service.  The VA examiner noted that a September 2010 electromyography (EMG)/nerve conduction study was normal, and diagnosed bilateral wrist strain.  She opined that this condition was not caused by, a result of, or aggravated by the Veteran's service-connected osteoarthritis of the left and right hands.

In April 2013, the Veteran filed an application to reopen a claim for service connection for a right wrist disability.

Evidence received since the prior final decision includes lay statements from the Veteran to the effect that he has wrist pain, and VA medical records showing ongoing treatment for bilateral wrist disabilities.  A July 2012 letter from a VA physician reflects that a right wrist X-ray study showed a questionable small bone spur at the thumb side of the hand but was otherwise normal.

Some of the additional medical evidence is new, but not material, as it relates to treatment or evaluation of other medical conditions, and therefore does not relate to an unestablished fact necessary to substantiate the claim.  

The additional medical evidence that pertains to the right wrist is cumulative, not new, as it merely shows the continued existence of a right wrist disability.  The evidence is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the right wrist disability to service or a service-connected disability.

During the course of the appeal, the Veteran has submitted statements to the effect that he has a current bilateral wrist disability secondary to his service-connected bilateral hand arthritis.  These statements are duplicative or cumulative, not new, as the Veteran is merely reiterating the same arguments he made prior to the prior denial of his claim in December 2011.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for a right wrist disability is not reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a previously denied claim for service connection for a right wrist disability is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


